Title: To John Adams from Samuel Allyne Otis, 16 November 1796
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philada Novr 16th 1796

After our agreeable journey we arrived here in the midst of Election, and by lies, abuse & bribery the disorganizers will carry their tickets thro the State. This I supposed with the efforts of Massachusetts Jacobins would have given Jefferson the vote—But old Samuels defeat which I think but a prelude to his overthrow, has revived my hopes. The No of Votes 138, 70 makes a Majority—
I count on N H.6  up51Mass16  N. Jersey 7Vermont4  Delaware 3R Island4  Virginia3  some say 5Connet9  S Carolina4N Y12Kentucky151N Carolina  2Maryland5  some say 676This gives 6 votes to spare, and which tis not supposeable Jefferson can obtain. I presume further that these 76 contain 7/8ths the honesty & property, and 4/5ths of the good sense of the Nation—
Ben Beach informs us that the functions of the French Minister cease from this time. This altho Beach says it may be true. Perhaps tis only a prelude to a new appointment, or an attempt to bully us into a quarrell, or preparatory to hostilities. Every thing has been done by our patriots to embroil us with France, and they can by no means be charged with remissness if they do not succeed. I hope & pray however for the peace of our Jerusalem—
The President US is in Town with Mrs Washington. They made kind enquiries after you and Mrs Adams, & appear to contemplate retirement with pleasure. After such a scene of anxiety & labour and at their time of life I dont wonder at it.
your friends hope you will be here early in the Session as it will inevitably be a short one—The town is quite healthy, altho the weather is mild, & the drought sharp beyond any thing known at any season of the year.
Mrs. Otis & Miss Harriet join in respects to yourself & lady.
I have the honor to be / Sir / Your most obedent / humble Sert 
Sam A. Otis